 

 

Case 1:19-cv-08628-VEC Document 2 Filed 09/17/19 Page 1 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

macasimawan * TOCV EGS

Plaintiff, No. 19 CV
yy.
COMPLAINT
XYZ ENTITY d/b/aNATURE REPUBLIC.
and JOHN / JANE DOE ; JURY TRIAL DEMANDED
Defendants.

Plaintiff Prakash Melwani (“Melwani” ot “Plaintiff’), for his complaint against
defendants XYZ Entity, doing business as Nature Republic (“Nature Republic”), and John/Jane
Doe (“Defendant Doe”), collectively the Defendants (“Defendants”), alleges on knowledge as to

his own acts and otherwise on information and belief as follows:

NATURE OF THE ACTION
1. This is an action for trademark infringement, trademark dilution, unfair
competition, public deception, unjust enrichment, and related claims in violation of the laws of
the United States and the State of New York. Plaintiff secks an injunction, damages, related

relief, and such other relief as the Court deems just and proper.

JURISDICTION AND VENUE
2. This Court has jurisdiction over this matter pursuant to 15 U.S.C. § 1121 and 28
U.S.C. §§ 1331, 1332, 1338 and 1367. Plaintiff's claims are predicated upon the Lanham

Trademark Act of 1946, as amended, 15 U.S.C. § 1051, et seq., and related claims under the

 
Case 1:19-cv-08628-VEC Document 2 Filed 09/17/19 Page 2 of 14

statutory and common law of the State of New York. Venue is proper in this district pursuant to 28
U.S.C. § 1391 (b) and (c).

3. This Court has personal jurisdiction over Defendants under Sections 301 and 302
of the New York Civil Practice Laws and Rules because Defendants continuously and
systematically conduct, transact, and solicit business in this District, and because the events

giving rise to this complaint occurred in this state and/or had effects in this state.

THE PARTTES

4. Plaintiff Melwani is a United States citizen with an address at 101 West 23 St
Suite 163, New York, New York 10011. Plaintiff is the individual owner of a family of Royal
Sik® (“ROYAL SILK”) trademarks (“RS Marks”) that are the subject of this lawsuit. Plaintiff
has been injured and will continue to be injured in New York and in this judicial district by
Defendants’ wrongful acts.

5. Defendant Nature Republic (“Nature Republic”) is the business operator of a
specialty beauty and cosmetics stores that identifies itself as “Nature Republic” (“Nature
Republic Store”) on its signage and on its bill of sale. It is located at 33 West 32" Street, in New
York City, and it sells and distributes, and has sold and distributed, a variety of toiletries and
personal care products for the last several years.

6. At the time of this Complaint, there are seven active and inactive Nature Republic
business entities (“Nature Republic Entities”) that have been registered in the State of New York
since February 1993, of which five are still active. At this time, it is not clear which of these five

Nature Republic Entities is the owner and operator of the Nature Republic Store at 32" Street.
 

 

Case 1:19-cv-08628-VEC Document 2 Filed 09/17/19 Page 3 of 14

7. Jane/John Doe (“Defendant Doe”) is the individual owner, operator, and/or
controlling agent of Nature Republic and the Nature Republic Store. The exact name(s) of
Defendant Doe(s) is not known at this time.

8. Defendants conduct business at 33 West 32" Street, New York, NY 10001.

9. For the last several years, Defendants have directly or indirectly participated in
the wrongful infringement and deceptive acts that are alleged in this lawsuit.

10. Defendants have engaged in intrastate and interstate commerce within the United
States. Further, Defendants have sold the infringing products at issue in this case, along with

other products, in the State of New York and in this judicial district.

‘THE ROYAL SILK TRADEMARKS AND BUSINESS

11. Plaintiff is the owner of all rights, title, and interest in and to a family of several
registered and common law trademarks using “ROYAL SILK” as all or a significant portion of
the mark, collectively, the RS Marks (“RS Marks”). The RS Marks mclude, but are not limited

to, the following U.S. Trademark Registrations and IC numbers!:

 

Trademark Reg. No. Registration Date — IC Goods or Services
ROYAL SILK 2338016 April 4, 2000 25 Wearing apparel made wholly or substan-

tially of silk, namely, tops, shorts, skirts,
boxers, scarves, sashes, mufflers.

ROYAL SILK 3578997 February 24, 2009 25 Wearing apparel made wholly or substan-

(Word and Design mark) tially of silk, namely, scarves, ties, boxer
shorts, skirts, tee shirts, long-sleeved
shirts, and shirts for suits.

ROYAL SILK 3745470 February 24, 2009 3 Hair conditioner, hair shampoo.

 

* The IC number designates the International Classification of Goods and Services for the purpose of Registration of
trademarks at the United States Patent and Trademark Office.
Case 1:19-cv-08628-VEC Document 2 Filed 09/17/19 Page 4 of 14

ROYAL SILK 5076644 November 8, 2016 24 Handkerchiefs, mad in whole or in
substantial part of silk; silk fabric.

ROYAL SILK 5076644 November 8, 2016 45 Providing information in the fields of silk,
the fotklore of silk, the history of silk, and
the proper care of silk via websites on a
global computer network,

ROYAL SILK 88101177 August 31, 2018 22 Laundry Wash Bags

12, Some of the RS Marks have achieved incontestable status under 15 U.S.C. § 1065,
as the result of which, under U.S.C. § 1115(b) of the Trademark Act, the registrations are the
conclusive evidence of the validity of the marks and of the registrant’s exclusive right to use the
marks on or in connection with the goods or services specified in the affidavit establishing the
incontestability.

13.‘ Plaintiffs RS Marks are validly registered, subsisting, unrevoked and uncancelled.

14. On September 20, 2005, a unanimous jury verdict in this Court found that ROYAL
SILK was a famous and/or distinctive trademark.’

15. Thus, the RS Marks are famous and are well known to the buying public as
identifying and distinguishing Plaintiff's ROYAL SILK goods exclusively and uniquely as a
reliable source of the high-quality merchandise and services to which the RS Marks are applied.
The RS Marks have acquired enormous value, goodwill and recognition in the United States.

16. Plaintiff is engaged in the licensing of the RS Marks for the manufacture,
distribution, sale, marketing, and promotion in interstate commerce of the ROYAL SILK brand
line of clothing, accessories, personal care products, and services. Melwani or his predecessors-

in-interest have been continuously using the RS Marks since as early as March 1978.

 

? Prakash Melwani v. Pradip K. Jain et al., 02 Civ 1224 (DF)
Case 1:19-cv-08628-VEC Document 2 Filed 09/17/19 Page 5 of 14

DEFENDANTS’ WRONGFUL ACTS

17. Defendants, without the consent or permission: of Melwani, are importing,
exporting, distributing, advertising, marketing, promoting, shipping, offering for sale, and selling
a variety of cosmetics, beauty, and personal care goods bearing the ROYAL SILK mark
(“Infringing Goods”). Such goods are competitive with, related to, and are directed and targeted
for the same marketplaces and towards the same group of consumers as the goods to which the
RS Marks are applied or likely to be applied.

18, Defendants have been selling Infringing Goods since inception of its business.

19. At the time of this complaint, Defendants are still selling, advertising and/or
promoting the Infringing Goods.

20, Defendants’ wrongful acts have caused and are likely to cause deception,
confusion and mistake among consumers that: (a) the Infringing Goods originated with Plaintiff
or one of his licensees; or (b) there is some affiliation, connection or association of Defendants
with Plaintiff or one of his licensees: and/or (c) such Infringing Goods are being offered to
consumers with the sponsorship and/or approval of Plaintiff or his licensees.

21. Defendants’ wrongful and unlawful acts have caused and will continue to cause
dilution to the RS Marks. |

22. Defendants’ wrongful acts were willful and intentional, in that Defendants either
knew that the Infringing Goods bore a trademark confusingly similar, substantially

indistinguishable and/or identical to the RS Marks, or willfully ignored such fact.
Case 1:19-cv-08628-VEC Document 2 Filed 09/17/19 Page 6 of 14

23. Defendants’ acts were undertaken in a deliberate effort to cause confusion and
mistake among the consuming public as to the source, affiliation and/or sponsorship of said
products, and to gain the benefit of the extensive goodwill associated with the RS Marks.

24. Defendants’ wrongful acts constitute acts of unfair competition.

25. Defendants’ improper and unlawful conduct has been knowing, deliberate,
willful, and intentionally deceptive to the public and has been in total disregard of Plaintiff's
lawful rights.

FIRST CLAIM FOR RELIEF AGAINST DEFENDANTS
(Federal Trademark Infringement)

26. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 25
above as if fully set forth herein.

27. Defendants’ willful use of the ROYAL SILK mark, without Melwani’s consent,
constitutes trademark infringement in violation of 15 U.S.C. § 1114, in that, among other things,
such use is likely to cause confusion, deception and mistake among the consuming public and
trade as to the source, approval or sponsorship of the Infringing Goods.

28. Defendants’ wrongful and unlawful conduct has been knowing, deliberate,
willful, and intentionally deceptive to the public and has been in total disregard of Plaintiff's
rights.

29. Defendants’ misconduct has injured Melwani in an amount to be determined at
trial, but not less than $250,000, and has caused and will continue to cause irreparable injury to

Melwani, for which Meiwani has no adequate remedy at law.
 

Case 1:19-cv-08628-VEC Document 2 Filed 09/17/19 Page 7 of 14

SECOND CLAIM FOR RELIEF AGAINST DEFENDANTS

(False Designation of Origin)

30. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 29
above as if fully set forth herein.

31. Defendants’ willful use of the ROYAL SILK mark, without Melwani’s consent,
constitutes the use of false or misleading designations of origin and/or the making of false of
misleading representation of fact in violation of 15 U.S.C. § 1125 (a), in that, among other things,
such use is likely to cause confusion, deception and mistake among the consuming public and
trade as to the source, approval or sponsorship of the Infringing Goods distributed, sold and
offered for sale by Defendants.

' 32. Defendants’ improper and unlawful conduct has been knowing, deliberate,
willful, and intentionally deceptive to the public and has been in total disregard of Plaintiff's
rights.

33, Defendants’ misconduct has injured Melwani in an amount to be determined at
trial, but not less than $250,000, and has caused and will continue to cause irreparable injury to

Melwani, for which Melwani has no adequate remedy at law.

THIRD CLAIM FOR RELIEF AGAINST DEFENDANTS
(Federal Trademark Dilution)

34. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 33
above as if fully set forth herein.

35. The RS Marks are famous and inherently distinct. Melwani and/or his
predecessor-in-interest, in connection with the promotion and sale of their products, have used

the RS Marks on a national and international basis since as early as April 1978. As a result of
Case 1:19-cv-08628-VEC Document 2 Filed 09/17/19 Page 8 of 14

Plaintiff's extensive and substantial marketing and promotion of the RS Marks, the consuming
public and trade have come to associate the RS Marks uniquely and distinctly with Plaintiff

and his licensees as being high quality merchandise.

 

36. Defendants have injured Plaintiff in an amount to be determined at trial, but not
less than $250,000, and have caused and wil! continue to cause irreparable injury to Plaintiff, for
which Plaintiff has no adequate remedy at law. Long after the RS Marks became famous,

Defendants, without consent or authority from Plaintiff, used unauthorized reproductions,

counterfeits, copies and colorable imitations of the RS Marks and thereby caused, and are
causing, the actual dilution of the distinctive qualities of the registered RS Marks.
37. By and through their unscrupulous and unlawful acts, Defendants have
deliberately sought to trade on and benefit from the distinctive value and reputation of the RS
Marks. As a result, Defendants have caused dilution of the RS Marks.
38. Defendants have caused dilution by blurring of the RS Marks, by which the
essetitial connection in consumers’ minds between the RS Marks and the goods and services
offered by Plaintiff or his licensees are lessened, weakened and denigrated.
39. Due to the questionable and dishonest value of the Infringing Goods, Defendants
have caused dilution by tarnishment to the RS Marks, thereby diluting the value of the RS
Marks.
40. As a result of the above acts, Defendants have unlawfully engaged in trademark
dilution in violation of 15 U.S.C. §1125(c).

41. Defendants’ improper and wrongful conduct has injured Melwani in an amount to

be determined at trial, but not less than $250,000 and has caused and threatens to cause
Case 1:19-cv-08628-VEC Document 2 Filed 09/17/19 Page 9 of 14

irreparable injury to Melwani and his RS Marks, for which Melwani has no adequate remedy at

law.

FOURTH CLAIM FOR RELIEF AGAINST DEFENDANTS
(Common Law Trademark Infringement and Unfair Competition)

42. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 41
above as if fully set forth herein,

43. Defendants’ aforementioned acts constitute trademark infringement and unfair
competition in violation of the common law of the State of New York

44. Defendants’ improper and wrongful misconduct in violation of Plaintiff's rights,
and without his consent, has caused and is likely to cause confusion, mistake, and/or deception
among consumers and the public as to the source, origin, sponsorship, and/or quality between
Defendants’ goods and the genuine ROYAL SILK goods licensed by Plaintiff.

45. Defendants’ improper and unlawful conduct has been knowing, deliberate,

willful, and intentionally deceptive to the public and has been in total disregard of Plaintiff's

lawful rights,

46. Defendants’ improper, unscrupulous, and wrongful misconduct has injured
Plaintiff in an amount to be determined at trial and has caused and will continue to cause

irreparable injury to Plaintiff, for which Plaintiff has no adequate remedy at law.

FIFTH CLAIM FOR RELIEF AGAINST DEFENDANTS
(N.Y. General Business Law § 349)

47. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 46

above as if fully set forth herein,

 
Case 1:19-cv-08628-VEC Document 2 Filed 09/17/19 Page 10 of 14

48. Defendants’ aforementioned acts constitute deceptive acts and Practices, that

have caused consumer injury and will continue to Cause consumer injury. Defendants’

aforementioned acts not only harmed and continue to harm Plaintiff, but also harmed and

continue to harm the public interest in the State of New York, all in violation of New York

General Business Law § 349,

49. Defendants’ willful and unscrupulous misconduct has injured Melwani and has

caused and will continue to cause treparable injury to Melwani, for which Melwani has no

adequate remedy at law.

SIXTH CLAIM FOR RELIEF AGAINST DEFENDANTS
(N.Y. General Business Law § 360-1)

50. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 49

above as if fully set forth herein.

51. Defendants have injured Plaintiff's and/or his licensees’ public Image and

business reputation and/or diluted the distinctive quality of the RS Marks in violation of New

York General Business Law § 360-1,

52. Defendants’ improper, unscrupulous, and unlawful conduct has been knowing,

deliberate, willful, and unscrupulous; and has been in total disregard of Plaintiff's rights.

53. Defendants’ improper and wrongful acts have injured Plaintiff in an amount to be

determined at trial and have caused, are causing, and threaten to cause irreparable injury to

Plaintiff, for which Plaintiff has no adequate remedy at law.

10
Case 1:19-cv-08628-VEC Document 2 Filed 09/17/19 Page 11 of 14

SEVENTH CLAIM FOR RELIEF AGAINST DEFENDANTS

(Unjust Enrichment)

54. Plaintiff repeats and tealleges the allegations set forth in paragraphs 1 through 53
above as if fully set forth herein,

55. | By virtue of Defendants’ improper, unscrupulous, and unlawful acts described
above, Defendants have been unjustly enriched in an amount to be proven at trial, but not less
than $250,000.

56. Defendants’ retention of monies gained through willful, unlawful and deceptive
business practices, false designation, along with infringement and tarnishment of the RS Marks

would serve to enrich Defendants unjustly and would be contrary to the interest of justice,

WHEREFORE, Melwani demands that a judgment be entered granting the following
relief:

[. Preliminarily and permanently enjoining and restraining Defendants and their
affiliates, divisions, officers, directors, principals, servants, employees, successors and assigns,

and all those in active concert or participation with them from:

(a) imitating, copying or making unauthorized use of the RS Marks;

(b) manufacturing, purchasing, importing, exporting, distributing, circulating,
selling, offering for sale, advertising, promoting or displaying goods and/or services bearing any
unauthorized reproduction, counterfeit, copy or colorable imitation of the RS Marks, either by

use of just the words “ROYAL SILK” or in conjunction with other words, marks or designs;

1]
Case 1:19-cv-08628-VEC Document 2 Filed 09/17/19 Page 12 of 14

(c) using any mark confusingly similar to any of the RS Marks in connection
with the manufacture, purchase, promotion, advertisement, display, sale, offering for sale,
production, import, export, circulation or distribution of any goods or services in such manner
as to relate or connect, or tend to relate or connect, such goods and services in any way with
Plaintiff or his licensees or to any goods or services sold, sponsored, approved by, or connected
with Plaintiff's RS Marks:

(d) engaging in any other activity, singly or with third parties, constituting unfair
competition with Melwani or his licensees, or constituting an infringement of any of the RS
Marks or Melwani’s rights in, or his rights to use or exploit such trademarks, or the reputation
and the goodwill associated with the RS Marks; and

(e) engaging in any other activity, including the effectuation of assignments or
transfers of their interests in marks confusingly similar to the RS Marks, the formation of other
corporations, partnerships, associations or other entities or the utilization of any other devices,
including transfer of the Infringing Goods, for the purpose of circumventing, evading, avoiding

or otherwise violating the prohibitions set forth in subsections 1(a) through 1(d) above.

2. Directing that Defendants deliver for destruction all products, labels, tags, artwork,
prints, signs, packages, dies, plates, molds, matrices or other means of production, wrappers,
receptacles and advertisements in their possession, custody or control bearing resemblance to the
RS Marks and/or any unauthorized reproductions, counterfeits, copies or colorable imitations
thereof,

3. Directing such other relief as the Court may deem appropriate to prevent the trade and

public from deriving any erroneous impression that any products at issue in this case that have

12
Case 1:19-cv-08628-VEC Document 2 Filed 09/17/19 Page 13 of 14

been offered for sale, sold or otherwise circulated or Promoted by Defendants are authorized by

Melwani or his licensees or are related to or associated in any way with Melwani’s genuine

ROYAL SILK goods or services,

4. Awarding Melwani all compensatory and punitive damages sustained by him as a

result of Defendants’ wrongful acts, and trebling those amounts, pursuant to 15 U.S.C. § 1117.

5. Directing that Defendants provide complete accountings of all sales and transfers
made of all the Infringing Goods, whether identified or not in the Complaint by Plaintiff, or in

any subsequent amended complaints by Plaintiff.

6. Directing that Defendants provide complete accounting of all purchases, imports,

and stocks of all the Infringing Goods,

7. An order from the Court that an asset freeze or constructive trust be imposed over all
monies and profits in Defendants’ possession and along with all monies and profits due to
Defendants from any third parties as a result of all the Infringing Goods.

8. Awarding Melwani his costs, reasonable attorneys’ fees, investigation fees and
expenses, together with pre-judgment and post-judgment interest.

9. Awarding Melwani such other and further relief as the Court deems just and proper.

Plaintiff demands a trial by jury on all claims so triable.

Dated: September 16, 2019
New York, New York

13
 

Case 1:19-cv-08628-VEC Document 2 Filed 09/17/19 Page 14 of 14

(<< (ate

Prakash Melwani (pro sé)

101 West 23™ St, Suite 163

New York, New York 10011

TEL: (212) 505-1818

FAX: (212) 685-5009
EMAIL; pakmelwani@comeast net

Respectfully submitted by:

 

14
